DETAILED ACTION

The following is a Final office action in response to the Amendments filed on February 25, 2022.

Claim 1-4, 8-9, 11-13 have been amended.
Claims 21-35 have been added.
Claims 1-4, 8-13, and 21-35 are pending.

Response to Arguments
 

35 U.S.C. and 103 Rejections
	Applicant’s arguments filed in the communications on 02/25/2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. For at least these reasons, applicant’s arguments are considered not persuasive. 

Allowable Subject Matter
Claims 2, 3, 8-10, 12, 13, 22, 23, and 27-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 11, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (USPGPub 2015/0139071) in view of Sanchez (US PGPub 2006/0182147).

	As per claim 1, Wu teaches a communication method, comprising: 
obtaining, by a first communications device, first information, wherein the information indicates that a second communications device is a device that needs to perform time synchronization or that the second communications device is not a device that needs to perform time synchronization (Wu, see paragraph [0006], synchronization is provided, where the method includes the following steps executed by a first device: sending a clock information acquiring request to a second device through an Antenna Interface Standards Group AISG interface; receiving a clock signal from the second device through the AISG interface, where the clock signal carries clock information) and 
when the first information indicates that the second communications device is a device that needs to perform time synchronization, providing, by the first communications device, time information for the second communications device (Wu, see paragraph [0028], send a clock information acquiring request to a second device through an Antenna Interface Standards Group AISG interface; step S102: receive a clock signal from the second device through the AISG interface, where the clock signal carries clock information) or 
when the first information indicates that the second communications device is not a device that needs to perform time synchronization, refraining, by the first communications device, from providing time information for the second communications device (Wu, see paragraph [0042], the primary device may know, through a process of interaction with the secondary device, whether the secondary device needs clock information. The process may be dominated by the primary device (Note: the primary device knows whether the secondary device needs to reform time synchronization and would not provide time information if second device doesn’t need to perform synchronization)).
Wu doesn’t explicitly teach obtaining by a first communication device first information from a third communication device wherein the first information indicates that a second communication device is a device that needs to perform time synchronization.
In analogous art Sanchez teaches obtaining by a first communication device first information from a third communication device wherein the first information indicates that a second communication device is a device that needs to perform time synchronization (Sanchez, see paragraph [0014], time synchronization of radio access modules of a multimode communication terminal capable to communicate with base stations of a cellular telecommunication network via a plurality of distinct radio access networks, each based on at least a first radio access technique and a second radio access technique different from the first radio access technique, one of the radio access modules being active in a cell of the network called current cell, while the other radio access modules being passive in that cell).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sanchez and apply them on the teaching of Wu as doing so would ensure precise time and frequency synchronization. (Sanchez, see paragraph [0011]-[0013]).




As per claim 4, Wu-Sanchez teaches the method according to claim 1, wherein the method further comprises: storing by the first communications device, the first information to a context of the second communications device (Wu, see paragraph [0028], send a clock information acquiring request to a second device through an Antenna Interface Standards Group AISG interface; step S102: receive a clock signal from the second device through the AISG interface, where the clock signal carries clock information).

As per claim 11,
		[Rejection rational for claim 1 is applicable].
As per claim 21,
		[Rejection rational for claim 1 is applicable].


As per claim 24, Wu-Sanchez teaches the first communications device according to claim 21, wherein the programming instructions, when executed by the at least one processor, cause the first communications device to: store the first information to a context of the second communications device (Wu, see paragraph [0028], send a clock information acquiring request to a second device through an Antenna Interface Standards Group AISG interface; step S102: receive a clock signal from the second device through the AISG interface, where the clock signal carries clock information).

As per claim 25,  Wu-Sanchez teaches the first communications device according to claim 21, wherein the providing time information for the second communications device comprises: providing the second communications device with a service of performing the time synchronization with a reference clock (Wu, see paragraph [0028], Step S101: send a clock information acquiring request to a second device through an Antenna Interface Standards Group AISG interface; step S102: receive a clock signal from the second device through the AISG interface, where the clock signal carries clock information; and step S103: perform synchronization according to the clock information, where the first device is a base station and the second device is an antenna line device, or the first device is an antenna line device and the second device is a base station).
	
	As per claim 26,
			[Rejection rational for claim 25 is applicable].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449